Citation Nr: 0108871	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
spondylolysis, spina bifida occulta, status post fusion L4-S1 
and scar left iliac crest, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had active service from August to December 1982.  
This appeal originated with a June 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which increased the rating for the low 
back disability to 10 percent.  Thereafter, the RO, in a 
rating decision of July 1994, granted service connection for 
spondylolysis, spina bifida occulta, status post spinal 
fusion L4 to S1, and a scar of the left iliac crest, and 
increased the evaluation for the low back disability to 20 
percent.  While the disability evaluation has been increased, 
the claim for an increased evaluation continues as the 
appellant is receiving less than the maximum available 
benefit allowed by law.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In February 1997, a Board hearing was conducted in this case 
in Washington, D.C.  In April 1997, the Board remanded the 
claim for the RO to adjudicate in the first instance whether 
or not the appellant's substantive appeal had been timely 
filed.  Pursuant to a June 1997 rating decision, the RO 
determined that the substantive appeal was timely.  Following 
additional development by the RO, a second Board hearing was 
conducted in Montgomery, Alabama, in May 2000.  While the RO 
fully complied with the dictates of the Board's April 1997 
remand, a review of the claims file reveals that the evidence 
has not yet been sufficiently developed to allow the Board to 
decide the claim on appeal.  

The veteran has raised an issue that has not yet been the 
subject of an initial determination by the RO.  In an August 
1996 VA Form 1-646, Statement of Accredited Representative in 
an Appealed Case, the issue of clear and unmistakable error 
(CUE) was raised with respect to the RO's January 1985 
decision to assign a noncompensable evaluation to the 
service-connected low back disability.  The appellant's 
representative argued that the RO erred by not assigning a 
compensable evaluation from the date of separation from 
active service.  This particular claim of CUE has not yet 
been the subject of a rating decision, and therefore, it must 
be referred back to the RO for a determination in the first 
instance.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995). 

REMAND

The veteran testified during a February 1997 Board hearing 
held in Washington, D.C., that he has received medical 
treatment for his service-connected low back disability at 
the VA Medical Center in Washington, D.C.  The veteran 
recalled that the last date of treatment was in August 1996.  
He also stated that he intended to stop by the Medical Center 
either the day of the hearing or the next day.  Because only 
a few of the veteran's treatment records from the Washington 
VA Medical Center are presently of record, the RO should 
request all medical records pertaining to the veteran from 
that facility.  In addition, in a statement received in 
November 1999, the veteran indicated that he has received 
treatment for his service-connected back disability at the 
Biloxi VAMC.  Further, at the time of the May 2000 Travel 
Board hearing, the veteran submitted medical evidence, in the 
form of computer printouts, from the New Orleans, Louisiana, 
VA Medical Center, and from a VA medical facility located in 
Mobile, Alabama.  Records for all treatment received at each 
of these facilities also should be requested and obtained by 
the RO, as VA records are considered to be part of the record 
on appeal since they are within VA's constructive possession, 
and they must be considered when deciding a claim for 
benefits.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3, 114 Stat. 2096 (to be codified at 38 
U.S.C.A. § 5103A(c)(2)).  

In an effort to ensure that all relevant medical evidence is 
obtained before the Board renders a final decision in this 
case, the RO also should contact the veteran and ask him if 
there are any relevant VA or private medical records 
pertaining to his service-connected back disability that have 
not yet been associated with the claims file.  If the veteran 
reports that private medical records relating to treatment 
received for the back condition have yet been obtained, an 
appropriate release should be obtained from him.  Depending 
on the veteran's response, the RO should then attempt to 
obtain copies of medical records from any named facilities or 
individuals.  

During the May 2000 Travel Board hearing, the veteran 
indicated that his service-connected back disability had 
interfered with his VA course of education under Chapter 31.  
Since the appellant's Chapter 31 vocational rehabilitation 
file may contain information relevant to the functional 
impairment that is being caused by the back disability, the 
RO should obtain this file.  

Finally, a remand is required for purposes of conducting an 
additional VA medical examination which includes adequate 
findings on functional loss due to pain that is being caused 
by the appellant's service-connected low back disability.  In 
that regard, the Board notes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

While pain on motion was addressed in a May 1999 VA 
examination report, the other factors for consideration were 
not fully addressed by the examiner.  In that regard, it is 
specifically noted that the examiner stated that "pain 
[certainly] could further limit functional ability during 
flare ups or with increase use, although it is not feasible 
to attempt to express any of this in terms of additional 
limitation of motion, as these matters cannot be determined 
with any degree of medical certainty."  Because it is clear 
from this statement that sufficient and complete medical 
findings or assessments were not provided by the examiner so 
as to allow for full consideration of all the factors 
identified in 38 C.F.R. §§ 4.40, 4.45, the examination report 
clearly was inadequate on its face and should have been 
returned to the examiner by the RO for clarification.  See 
38 C.F.R. § 4.2 (2000).  

Accordingly, for these reasons, this claim is REMANDED for 
the following:

1.  The RO should obtain all of the 
veteran's treatment and hospitalization 
records from the Washington, DC, Biloxi, 
New Orleans, and Mobile VA Medical 
Centers or related medical facilities.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records of treatment pertinent to his 
claim for an increased evaluation.  After 
securing any necessary authorization from 
the veteran, the RO should then attempt 
to obtain copies of medical records, that 
are not already of record, from any named 
facilities or individuals.  Once 
obtained, all records must be associated 
with the claims folder.

3.  The RO should contact the veteran and 
seek clarification as to whether, as 
possibly indicated during the May 2000 
Travel Board hearing, he is seeking 
service connection for sexual dysfunction 
and/or urinary incontinence on the basis 
that these conditions are secondarily 
related to his service-connected back 
condition.  Depending on the response 
received from the veteran, the RO should 
take any required follow-up action, to 
include adjudicating these new claims.  

4.  The RO should obtain the appellant's 
Chapter 31 vocational rehabilitation 
file.  

5.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current nature and severity 
of his service-connected low back 
disability. The examiner should identify 
all symptomatology that is attributable 
to the service-connected disability.  Any 
tests determined by the examiner to be 
required should be completed, but 
complete range of motion testing must be 
accomplished.  The examiner should 
indicate in the examination report what 
the normal ranges of motion are for the 
back.  The examiner also should indicate 
whether or not there is pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  If not feasible, the 
examiner must provide a complete and 
thorough rationale as to why such opinion 
cannot be expressed; a general statement 
that such information cannot be provided 
with "any degree of medical certainty" 
will not be sufficient as this 
information is necessary for rating 
purposes.  

The examiner also should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions, 
including from pain on motion, and the 
effect the back disability has upon the 
veteran's daily activities. 

Further, the examiner should address 
whether complaints of sexual dysfunction 
and urinary incontinence are related to 
the service-connected disability.  The 
examiner should also address whether any 
neurological symptoms are present, and if 
so, whether they are related to the 
service-connected disability.  

6.  The RO should review the examination 
report and determine whether it is 
sufficient for evaluation purposes and 
complies with the instructions set forth 
in this remand.  If the report is not 
sufficient, it should be returned to the 
examiner for corrective action.  See 
38 C.F.R. § 4.2.

7.  Following completion of the above, the 
RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied. 

8.  The RO then should readjudicate the 
appellant's claim for an increased rating 
for his back condition.  In 
readjudicating this claim, the RO should 
specifically address (1) the veteran's 
contention that his disability should be 
rated under the provisions of Diagnostic 
Code 5285, and (2) the question of 
whether a separate rating should be 
assigned for the scar of the left iliac 
crest.  See Esteban v. Brown, 6 Vet.App. 
259 (1994) (in considering whether 
separate ratings are warranted for 
problems or residuals resulting from a 
service-connected condition, including 
for scars, such that any separately 
assigned evaluations do not violate the 
prohibition against pyramiding contained 
in 38 C.F.R. § 4.14, the critical element 
is that none of the symptomatology for 
any one of the multiple conditions is 
duplicative of or overlapping with the 
symptomatology of the other conditions).  
If any benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative with an adequate 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded to a regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



